Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THE EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into as of
September 4, 2007 by and between Zebra Technologies Corporation, a Delaware
corporation (the “Employer”), and Anders Gustafsson (the “Executive”), is hereby
amended, effective November 16, 2007 (the “Effective Date”), as follows:

1.      Paragraph 4B of the Agreement is amended in its entirety to read as
follows:

B.      Performance Bonus.  The Executive shall be eligible to earn a
performance bonus under the Employer’s Management Bonus Plan (the “Bonus”) upon
the attainment of certain performance measures. The Compensation Committee of
the Board (the “Compensation Committee”) shall set the performance targets for a
given year, with input from the Executive and the Board, and the final
performance targets shall be established in the sole discretion of the
Compensation Committee. The Bonus shall be targeted at one hundred percent
(100%) of the Executive’s Base Salary (the “Target Bonus”), with an opportunity
to earn a bonus of up to two hundred percent (200%) of such Base Salary for
exceptional performance, with the actual Bonus earned to be calculated on that
portion of the Executive’s Base Salary actually earned during the calendar year
for which the Bonus is calculated. The foregoing notwithstanding, and subject to
the final sentence of this subparagraph B, the Executive shall receive a bonus
for calendar year 2007 equal to one hundred percent (100%) of the Executive’s
portion of his Base Salary actually earned from the Employer for 2007. The
Bonus, if any, for a given year (the “Bonus Year”) shall be paid in the
following year and on or before March 15 of such year, provided, and except as
otherwise set forth in Paragraph 7B, the Executive must be employed by the
Employer and in good standing as of the date that the Bonus is paid to earn any
Bonus for the Bonus Year.

2.      Paragraph 7B of the Agreement is amended in its entirety to read as
follows:

B.      Severance Benefits.

(1)      In addition to the salary and benefits described in Paragraph 7A, if
the Executive’s employment is terminated pursuant to Paragraphs 6C or 6D, the
Executive shall be entitled to the following: (i) the continuation of his Base
Salary at the annual salary rate then in effect (before any reduction under
Paragraph 6D(3) which is made on a proportionally equal basis to all executive
officers and which is made within the one (1) year period preceding the date the
Executive’s employment is terminated), for a period of two years following the
termination of the Executive’s employment (the “Severance Period”), payable in
accordance with the Employer’s payroll policy from time to time in effect and
subject to the limitations imposed under subparagraph 7B(3); (ii) a pro-rata
portion of the Bonus for the year in which the Executive’s employment
terminates, if such Bonus would have been earned had the Executive been employed
and in good standing as of the date the Bonus otherwise is paid to other senior
level executives of the Employer, and payable at the time the Bonus otherwise is
paid to other senior level executives of the Employer; (iii) the Bonus
attributable to the calendar year prior to the calendar year in which the
Executive’s employment terminates, if such Bonus would have been earned had the
Executive been employed and in good standing as of the date the Bonus otherwise
is paid to other senior level executives of the Employer, and provided such
Bonus had not yet been paid in accordance with the timing provisions set forth
in Paragraph 4B, and payable at the time the Bonus otherwise is paid to other
senior level executives of the Employer; (iv) a payment equal to one hundred
percent (100%) of the Target Bonus (before any reduction under Paragraph 6D(3)
which is made on a proportionally equal basis to all executive officers and
which is made within the one (1) year period preceding the date the Executive’s
employment is terminated), based upon the Base Salary for such year, to be paid
at the same time that performance bonuses are generally paid by the Employer to
its executives for the year in which such termination occurs; (v) the Executive
shall immediately and fully vest in any unvested shares subject to the Initial
Option



--------------------------------------------------------------------------------

and any Annual Equity Awards; and (vi) continued coverage of the Executive and
his dependents in the medical and dental insurance plans sponsored by the
Employer, as mandated by COBRA, which may continue to the extent required by
applicable law and the Employer shall pay for such coverage, at the same rate
the Employer pays for health insurance coverage for its active employees under
its group health plan (with the Executive required to pay for any employee-paid
portion of such coverage), through the earlier of (a) the last day of the
Severance Period or (b) the date the Executive becomes eligible for coverage
under another group health plan that does not impose preexisting condition
limitations on the Executive’s coverage, provided, however, that nothing herein
shall be construed to extend the period of time over which such COBRA
continuation coverage may be provided to the Executive and his dependents beyond
that mandated by law and, provided further, that the Executive shall be required
to pay the entire cost of such COBRA continuation coverage for any time
following the last day of the Severance Period.

(2)      The foregoing notwithstanding, if at any time within one hundred twenty
(120) days immediately preceding or one (1) year immediately following a “Change
in Control,” the Executive’s employment is terminated pursuant to Paragraph 6C
or 6D, the Executive shall be entitled to the following compensation, in lieu of
any payments otherwise set forth in Paragraph 7B(1) above, and payable within
sixty (60) days following the later of the Change in Control or the termination,
subject, however, to the limitations imposed under subparagraph 7B(3): two
(2.0) times the Executive’s Base Salary at the annual rate then in effect
(before any reduction under Paragraph 6D(3) which is made on a proportionally
equal basis to all executive officers and which is made within the one (1) year
period preceding the date the Executive’s employment is terminated) and two
(2.0) times the Target Bonus (before any reduction under Paragraph 6D(3) which
is made on a proportionally equal basis to all executive officers and which is
made within the one (1) year period preceding the date the Executive’s
employment is terminated), based upon the Base Salary for such year. In
addition, the Executive shall immediately and fully vest in any unvested shares
subject to the Initial Option and any Annual Equity Awards. The vesting of any
shares subject to the Long-Term Incentive Restricted Stock Grant and the
Long-Term Incentive Stock Option Grant which are unvested as of the date of the
Change in Control shall be accelerated upon such a termination of employment and
shall vest as follows:

 

Date of Change in Control

   Percentage of Unvested That Vest Prior to the First Anniversary of
the Effective Date    100% On or after the First Anniversary of
the Effective Date, but prior to
the Second Anniversary of the
Effective Date      80% On or after the Second Anniversary of
the Effective Date, but prior to
the Third Anniversary of the
Effective Date      60% On or after the Third Anniversary of
the Effective Date, but prior to
the Fourth Anniversary of the
Effective Date      40%

On or after the Fourth Anniversary of
the Effective Date, but prior to
the Fifth Anniversary of the


Effective Date

     20%

 

2



--------------------------------------------------------------------------------

In addition, upon the termination of the Executive’s employment as set forth in
this subparagraph 7B(2) the Executive and his dependents shall be offered
continued coverage under the Employer’s group health plan on the same terms as
described above in subparagraph 7B(1)(vi) and shall be entitled to the Bonus, if
any, set forth in subparagraphs 7(B)(1)(ii) and (iii) above.

(3)      Notwithstanding the foregoing, if the Executive is a “specified
employee” as such term is defined under Section 409A of the Code and the
regulations and guidance promulgated thereunder, any payments described in this
Paragraph 7B shall be delayed for a period of six (6) months following the
Executive’s separation of employment to the extent and up to an amount necessary
to ensure such payments are not subject to the penalties and interest under
Section 409A of the Code. The payments to be made under this Paragraph 7B shall
be further conditioned upon the Executive’s execution of an agreement acceptable
to the Employer that (i) waives any rights the Executive may otherwise have
against the Employer, and (ii) releases the Employer from actions, suits,
claims, proceedings and demands related to the period of employment and/or the
termination of employment. For purposes of this Paragraph 7B, “Change in
Control” shall be as defined under the 2006 Incentive Compensation Plan, as in
effect on the date hereof, which definition is incorporated herein by reference;
provided, however, the definition of Change in Control as set forth herein is
not intended to be broader than the definition of a “change in control event” as
defined by reference to the regulations under Section 409A of the Code, and the
payments described in Paragraph 7B(2) shall not be payable unless the applicable
Change in Control constitutes a change in control event in accordance with
Section 409A of the Code and the regulations and guidance promulgated
thereunder.

IN WITNESS WHEREOF, the parties have set their signatures on the date set forth
below.

 

ZEBRA TECHNOLOGIES CORPORATION:

     

EXECUTIVE:

By:

 

/s/ Michael A. Smith, Chairman

   

/s/ Anders Gustafsson

 

Michael A. Smith, Chairman

     

Anders Gustafsson

Date signed: November 16, 2007

   

Date signed: November 16, 2007

 

3